Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the communication filed on 05/02/2022.
Claims 1-20 are pending.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are directed to an abstract idea without significantly more.
Regarding Claim 1, the claim recites a method for configuring natural language grammars, including the steps of for stored audio query, identifying a first and second transcriptions, detecting the difference between the first and second ASR scores of the transcriptions having signed value with an opposite sign than a signed value of a difference between the first and second NLU score of the transcriptions, and in response to the opposite sign, providing the audio query and the first and second transcriptions to an evaluator, receiving, from the evaluator, an indication of which of the first and second transcription is the correct transcription, and adjusting a value implemented to calculate the first or second NLU score.
The limitations of the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitation in the, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of Claim 1 could also be completed in a series of mental steps without a computing device. Therefore, the claim is not patent eligible.
Regarding Claims 2-13, the rationale provided for the rejection of Claim 1 is incorporated herein.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the claimed limitation of in combination with all other limitations in the claim) “detecting that a difference between the first ASR score and the second ASR score has signed value with an opposite sign than a sign of a signed value of a difference between the first NLU score and the second NLU score”, as found in Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672